TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00260-CV



                                    Leslie Harris, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. 06-0436, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               On October 10, 2007, this Court notified Leslie Harris that the district court

had granted her appointed counsel’s motion to withdraw and determined that Harris did not

wish to prosecute this appeal. We informed Harris that if she did not respond to this notice by

October 22, 2007, we would dismiss her appeal for want of prosecution. See Tex. R. App. P.

42.3(b). The deadline has passed and Harris has not responded. Accordingly, we dismiss this appeal

for want of prosecution.



                                                     ____________________________________

                                                     Bob Pemberton, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: January 17, 2008